Citation Nr: 1403547	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-02 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a compensable rating prior to March 15, 2010, and to a rating higher than 70 beginning March 15, 2010, for bipolar disorder.

2.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU) prior to March 15, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran, who is the appellant, served on active duty from April 1978 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) , which denied, in pertinent part, service connection for depression.  The Veteran was already service connected for a psychiatric disability, and subsequently, in February 2012, the Board denied service connection for psychiatric disability, other than the one for which service connection was established.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  

In a memorandum decision dated in February 2013, the Court stated that the Veteran's 2006 claim should have been construed as a claim for increased rating for her already service-connected disability.  The Court then vacated the Board's 2012 decision and returned the case to the Board.  

In July 2013 the Board denied the issue of service connection for a psychiatric disorder and remanded, for further development, the issue of an increased rating.  At the time, the disability was evaluated as noncompensable prior to March 15, 2010, and as 10 percent disabling from that date.

In a rating decision dated in October 2013, the Appeals Management Center (AMC) increased the rating for the Veteran's service-connected psychiatric disability to 70 percent effective March 15, 2010; and granted entitlement to total disability rating for compensation based on individual unemployability effective March 15, 2010.

The inextricably intertwined issue of entitlement to TDIU prior to March 15, 2010, has been set out in the title page and is addressed in this decision.


FINDING OF FACT

The Veteran's service-connected psychiatric disability has been productive of depressed mood and serious suicidal ideation throughout the appeal period; but it has not been productive of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name during the appeal period.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for bipolar disorder (previously evaluated as hysterical neurosis, dissociated type), have been met since May 31, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9410, 9432 (2013). 

2.  The criteria for TDIU beginning May 31, 2006, but not before, have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in April 2010.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision has been obtained.  The Veteran's VA and private treatment records have been obtained.  In addition, she has been accorded multiple VA examinations and was afforded an opportunity to give testimony before the Board, but she has elected not to do so, or indicated that further development of the claim is needed.  The Board will therefore proceed to a decision on the merits.  

Procedural History 

A rating decision dated in July 1990 shows that the Veteran has been service-connected for an acquired psychiatric disorder, then identified as hysterical neurosis, dissociated type, since February 17, 1987.  

In May 2006 the Veteran filed a claim for service connection for depression, which was denied by the RO in an October 2006 rating decision.  The Veteran appealed that decision.

In March 2010 the Veteran filed a claim for an increased rating for her service-connected hysterical neurosis disability.

As regards the Veteran's March 2010 claim, in a rating decision dated in February 2011, the RO re-characterized the Veteran's service-connected hysterical neurosis disability as bipolar disorder, and continued the noncompensable rating.

In a decision dated in February 2012 the Board denied the Veteran's 2006 claim for service connection for depression.  The Board styled the issue as service connection for a psychiatric disorder other than hysterical neurosis.

As regards the Veteran's March 2010 claim, in a rating decision dated in April 2012, the RO increased rating for the Veteran's service-connected "bipolar disorder (previously evaluated as hysterical neurosis, dissociated type" to 10 percent effective March 15, 2010.

In a memorandum decision dated in February 2013, the Court construed the Veteran's 2006 claim as one for an increased rating for her service-connected acquired psychiatric disability; vacated the Board's February 2012 decision; and remanded the matter for appropriate action.  

In a decision dated in July 2013, the Board denied the issue of service connection for a psychiatric disorder other than bipolar disorder (previously evaluated as hysterical neurosis), and then remanded, for additional development, the issue of a compensable rating prior to March 15, 2010, and a rating higher than 10 beginning March 15, 2010, for bipolar disorder.

In a rating decision dated in October 2013, the AMC increased the rating for the Veteran's service-connected bipolar disorder to 70 percent effective March 15, 2010, "the date of receipt of [the] claim for entitlement to an increased evaluation."  The AMC also granted TDIU secondary to the Veteran's service-connected psychiatric disability, effective from March 15, 2010.

The Veteran's service-connected psychiatric disorder has been evaluated under the provisions of 38 C.F.R. § 4.130 throughout the appeal period.  

General Rating Principles

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R.§§ 4.1, 4.7.

Under the provisions of 38 C.F.R. § 4.130, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See DSM-IV.  

GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  

Facts and Analysis

Review of the evidence reveals that the Veteran's service-connected psychiatric (bipolar) disability has been productive of depression with suicidal ideation throughout the appeal period (see, e.g., August 2006 Birmingham VA Residential Care mental health records, and May 2009 private inpatient psychiatric care records); and in its October 2013 rating decision the AMC determined that the Veteran's near continuous depression, suicidal ideation, anxiety, depressed mood, and weekly panic attacks most closely approximates the criteria for a disability rating of 70 percent throughout the appeal period; effective from the date of claim.  In this the Board agrees.  38 C.F.R. §§ 4.2, 4.7.  However, the Court has held that the date of claim is May 31, 2006; not March 13, 2010; and on review of the entire evidence of record, and reconciling the various reports into a consistent picture, the Board finds that the evidence does indeed support a disability rating of 70 percent since May 31, 2006.  

Similarly, based on this same evidence of volatile mood swings with serious suicidal lows, the Board finds as the AMC did, that the Veteran's service-connected psychiatric disability, alone, has been of sufficient severity to prevent her from engaging in substantially gainful employment throughout the appeal period.  See Hatlestad v. Brown, 5 Vet. App. 524, 529; Pratt v. Derwinski, 3 Vet. App. 269, 272. A corresponding grant of TDIU effective from May 31, 2006, not March 13, 2010, is in turn warranted.

However, based on all of the medical and lay evidence of record, the Veteran has been fully oriented and self sufficient at all times during the appeal period.  Accordingly, the Board finds that the Veteran's disability picture has not been manifest by total psychiatric impairment, as contemplated by a schedular rating of 100 percent under Diagnostic Code 9434, at any time during the appeal period.  


ORDER

Subject to the laws and regulations governing the award of monetary benefits, effective from May 31, 2006, a disability rating of 70 percent for bipolar disorder (previously evaluated as hysterical neurosis, dissociated type) is granted.  

A disability rating higher than 70 percent for bipolar disorder (previously evaluated as hysterical neurosis, dissociated type), is denied.

Subject to the laws and regulations governing the award of monetary benefits, entitlement to TDIU from May 31, 2006 is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


